         Case 1:16-cr-00522-RJS Document 1782 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                             No. 16-cr-522 (RJS)
                                                              ORDER
ANTHONY CAMISA,

                           Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On November 19, 2020, the Court received Anthony Camisa’s motion for a

sentencing reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 1780.) IT IS HEREBY

ORDERED THAT the government shall respond to the motion no later than November 27,

2020.

SO ORDERED.

Dated:         November 20, 2020
               New York, New York
                                               ____________________________________
                                               RICHARD J. SULLIVAN
                                               UNITED STATES CIRCUIT JUDGE
                                               Sitting by Designation
